Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       DETAILED ACTION
                                                    Status of the Application 
1. Claims 1-22 are pending and considered for examination. 
                                                             Priority
2. This application filed on October 07, 2019 is a CIP of US 15/705,821 filed on September 15, 2017 which claims benefit of US 62/536,871 filed on July 25, 2017 and US 62/395,325 filed on September 15, 2016. 
       The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 15/705,821, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  the new limitations  ‘click chemistry reaction‘ “placement of a dibenzocycloocty (DBCO), ‘ wherein DBCO moiety is selected from DBCO-deoxythymidine (DBCO-dT) or DBCO-serinol’ in the instant claims 6-8, 13-15, 20-22 , specification and Fig. 13-14 appear to represent new matter .
                                                  Oath or declaration
3.    A newly executed oath or declaration must be filed in any continuation-in-part 
application, which application may name all, more, or fewer than all of the inventors 
named in the prior application. See § 1.63  for more information and for the rule 
applicable to patent applications filed under 35 U.S.C. 111(a)  or 363  on or after Sept. 
16, 2012.

4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
                                     Claim Rejections - 35 USC §103 
5.    The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action: 
      A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
A. Claims 1-5, 9-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2014/0272955) in view of Sorge (US 2008/0038734). 
        Gupta teaches a method of claims 1, 5, 9-12, 16-19, detecting the presence or absence of a target nucleic acid sequence of one, two or more target nucleic acid sequences in a sample comprising: 
(a)    contacting the comprising a target nucleic acid in a single reaction vessel with (i) a pair of primers capable of hybridizing to opposite strands of a subsequence of said target nucleic acid or two pairs of primers capable of hybridizing to first and second target nucleic acid sequences (see entire document, at least 0007-0015); 
 (ii) an oligonucleotide probe or two oligonucleotide probes each comprising a tag portion comprises non-complementary to the target nucleic acid and an annealing portion that is at least partially anneals to a region of the target nucleic acid sequence between the bounded primers, wherein the tag portion and an exonuclease resistant modification at 3' terminus to block extension by a polymerase wherein the probe comprises interactive labels comprising a acceptor fluorescence dye and an quencher and a quencher molecule (FLAP probe) (see entire document, at least para 0007-0015, para 0048-0052, 0056 0087-0089);
 (b)    amplifying said target nucleic acid sequence with a nucleic acid polymerase having 5 ’ to 3 ’ nuclease activity such that during extension step of each PCR the nuclease activity of the polymerase allows cleavage and separation of the tag portion from the annealing potion of the probe and end-point detection (see at least para 
         With reference to claim 2, Gupta teaches that the quenching molecule is an oligonucleotide comprising a nucleotide sequence at least partially complementary to the tag portion of the oligonucleotide probe (see at least para 0088-0089). 
      With reference to claims 3-4, 10-12, 17-19,  Gupta teaches that the tag portion comprises nucleotide modification that prevent probe being extended by the polymerase, wherein the nucleotide modification is selected from LNA, PNA and BNA (see entire document, at least para 0034, 0052-0054). 
         However, Gupta did not specifically teach tag portion of the probe attached to an internal position on the on the annealing portion between 1 to 10 nucleotides and measuring the fluorescence signal at different temperature cycles of the PCR amplification to determine the target nucleic acid. 
       Sorge teaches a method for detecting target nucleic acids a cleavage resistant  oligonucleotide comprising modification (flap portion) partially complementary to an upstream probe and tag attached between 1-10 nucleotides of the annealing portion which would be cleaved upon hybridizing at adjacent regions on the target, forms an overlapping structure and monitoring fluorescence change at different temperatures to determine the presence of the target nucleic acids (see entire document, para 0016-0017, 0020-0025, 0066-0068, 0074-0075, 0092-0096, 0504-0505). 

B. Claims  6-8, 13-15 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2014/0272955) in view of Sorge (US 2008/0038734) as applied to claims 1-5, 9-12 and 16-19 above, and further in view of  Keefe et al. (WO 2014/012010). 
            Gupta et al. in view of Sorge et al. teach a method for detecting a target nucleic acid as discussed above in 5A. However Gupta et al. and Sorge et al. did not specifically teach attaching tag to the internal position through click chemistry reaction comprising dibenzocycloocty (DBCO) moiety.
                 Keefe et al. teach tagging DNA or oligonucleotides using one  or more linkages which utilizes chemical entities click chemistry reaction wherein n number of 
            It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Gupta and Sorge with click chemistry reaction to attach tag portion as taught by Keefe et al. to develop an improved method for detecting target nucleic acid sequences. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method for detecting sequence variation in a target nucleic acid because the ordinary person skilled in the art would have a reasonable expectation of success that the combination of references would result in enhancing the sensitivity and specificity of the method because Keefe et al. explicitly taught tagging crosslinking with chemical moiety (DBCO) improves the fluorescence signal detection and by reducing intermediate amplification products by reducing the ability of polymerase to read through or translocate through thereby reduce the background signal noise (see at least page 47-48, example 13) and such a modification of the method is considered obvious over the cited prior art.
                                               Nonstatutory Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
A. Claims 1-22  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US patent No. 10,590,469 (hereafter ‘469) in view of Sorge (US 2008/0038734) and Keefe et al. (WO 2014/012010). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-22  are entirely within the scope of the claims 1-19 of the patent ‘469, specifically the method steps for detecting one or more target nucleic acids in the instant claims comprising one or more pair of oligonucleotide primers, one or more probes, wherein each of the probe  oligonucleotide comprises an annealing portion partially complementary to the target nucleic acid and a tag portion comprising non-complementary sequence and comprising interactive fluorescent labels (reporter and quencher) that are separated by a nuclease cleavage site or blocking moiety; probe further comprising interactive dual labels; amplifying the target by PCR, repeating method steps through multiple PCR cycles, measuring signals from the cleaved product at different temperatures and measuring calculated signal values from the multiple PCR cycles to detect the presence of one or more target nucleic acids is within the scope of the claims 1-19 of the patent ‘469 and are coextensive in scope. The claims in patent ‘469 disclose a reaction vessel limitations in said the method steps which is considered as obvious variation because the instant claims recite use of a single reaction vessel. However the instant claims differ from the claims the patent ‘469 in reciting tag portion 
        Sorge teaches a method for detecting target nucleic acids a cleavage resistant  oligonucleotide comprising modification (flap portion) partially complementary to an upstream probe and tag attached between 1-10 nucleotides of the annealing portion which would be cleaved upon hybridizing at adjacent regions on the target, forms an overlapping structure and monitoring fluorescence change at different temperatures to determine the presence of the target nucleic acids (see entire document, para 0016-0017, 0020-0025, 0066-0068, 0074-0075, 0092-0096, 0504-0505). 
                 Keefe et al. teach tagging DNA or oligonucleotides using one  or more linkages which utilizes chemical entities click chemistry reaction wherein n number of oligonucleotide tags having n-l linkages, wherein n is an integer between 1 and 10 and comprise dibenzo-cycloocytynol (DBCO) tags that reduces the ability of polymerases to read through or translocate through, reduces intermediate length amplification products and detection of plurality of nucleic acid targets in a sample (see entire document, at least page 47-48, example 13  fig. 29-30page 1, line 29-41, page 2, line 1-9, page 3, line 35-42, page 4, line 1-21, page 6, line 26-35).
            It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of the claims in the patent ‘469  with cleavage oligonucleotide having overlapping annealing portion and non complementary sequence having modification attached between 1-10 nucleotides of the annealing portion and detecting signal at different temperatures or melting curve 
with the tag attachment to an internal site by click chemistry that utilizes n-linkage moiety to develop an improved method of detecting the target nucleic acid. The ordinary person skilled in the art would have motivated to combine the method of the claims disclosing non-complementary sequence tag portion of the patent ‘469 with the tag attachment on the internal site of the annealing portion to develop an improved method for detecting sequence variation in a target nucleic acid because the ordinary person skilled in the art would have a reasonable expectation of success that the combination would result in enhancing the sensitivity and specificity of the method because Keefe et al. explicitly taught tagging crosslinking with chemical moiety (DBCO) improves the fluorescence signal detection and by reducing intermediate amplification products by reducing the ability of polymerase to read through or translocate through thereby reduce the background signal noise (see at least page 47-48, example 13) and such a 
B.  Claims 1-22 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-19 and 21-23 of copending Application No. 15/705,821 (the ‘821) in view of Sorge (US 2008/0038734) and Keefe et al. (WO 2014/012010). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-22 are entirely within the scope of the claims 1, 5-19 and 21-23 of the copending application ‘821, specifically the method steps for detecting one or more target nucleic acids in the instant claims comprising one or more pair of oligonucleotide primers, one or more probes, wherein each of the probe oligonucleotide comprises an annealing portion partially complementary to the target nucleic acid and a tag portion comprising non-complementary sequence and comprising interactive fluorescent labels (reporter and quencher) that are separated by a nuclease cleavage site or blocking moiety; amplifying the target by PCR , measuring signal from the reporter moiety and detecting the one or more target nucleic acids is within the scope of the claims 1, 5-19 and 21-23 of the copending application. However the instant claims differ from the claims the copending application in reciting tag portion of the probe attached to an internal position on the on the annealing portion between 1 to 10 nucleotides and attaching tag to the internal position through click chemistry reaction comprising dibenzocycloocty (DBCO) moiety.
          Sorge teaches a method for detecting target nucleic acids a cleavage resistant  oligonucleotide comprising modification (flap portion) partially complementary to an 
                 Keefe et al. teach tagging DNA or oligonucleotides using one  or more linkages which utilizes chemical entities click chemistry reaction wherein n number of oligonucleotide tags having n-linkages, wherein n is an integer between 1 and 10 and comprise dibenzo-cycloocytynol (DBCO) tags that reduces the ability of polymerases to read through or translocate through, reduces intermediate length amplification products and detection of plurality of nucleic acid targets in a sample (see entire document, at least page 47-48, example 13  fig. 29-30page 1, line 29-41, page 2, line 1-9, page 3, line 35-42, page 4, line 1-21, page 6, line 26-35).
        It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of the claims in the copending application with cleavage oligonucleotide having overlapping annealing portion and non complementary sequence having modification attached between 1-10 nucleotides of the annealing portion and detecting signal at different temperatures or melting curve analysis as taught by Sorge to develop an improved method for detecting target nucleic acid sequences. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method for detecting sequence variation in a target nucleic acid because the ordinary person skilled in the art would have a reasonable expectation of success that the combination of references 
            

 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-22 are entirely within the scope of the claims 1-2, 6-22 and 24-29 of the co-pending application 772, specifically the method steps for detecting one or more target nucleic acids in the instant claims comprising one or more pair of oligonucleotide primers, one or more probes wherein each of the probe oligonucleotide comprises an annealing portion partially complementary to the target nucleic acid and a tag portion comprising non-complementary sequence and comprising interactive fluorescent labels (reporter and quencher) that are separated by a nuclease cleavage site or blocking moiety; amplifying the target by PCR , measuring signal from the reporter moiety and measuring signal at two different temperatures and detecting the one or more target nucleic acids is within the scope of the claims 1-2, 6-22 and 24-29 of the copending application. However the instant claims differ from the claims the copending application in reciting tag portion of the probe attached to an internal position on the on the annealing portion between 1 to 10 nucleotides and attaching tag to the internal position through click chemistry reaction comprising dibenzocycloocty (DBCO) moiety.
       Sorge teaches a method for detecting target nucleic acids a cleavage resistant  oligonucleotide comprising modification (flap portion) partially complementary to an upstream probe and tag attached between 1-10 nucleotides of the annealing portion 
                 Keefe et al. teach tagging DNA or oligonucleotides using one  or more linkages which utilizes chemical entities click chemistry reaction wherein n number of oligonucleotide tags having n-l linkages, wherein n is an integer between 1 and 10 and comprise dibenzo-cycloocytynol (DBCO) tags that reduces the ability of polymerases to read through or translocate through, reduces intermediate length amplification products and detection of plurality of nucleic acid targets in a sample (see entire document, at least page 47-48, example 13  fig. 29-30page 1, line 29-41, page 2, line 1-9, page 3, line 35-42, page 4, line 1-21, page 6, line 26-35).
        It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of the claims in the copending application with cleavage oligonucleotide having overlapping annealing portion and non complementary sequence having modification attached between 1-10 nucleotides of the annealing portion and detecting signal at different temperatures or melting curve analysis as taught by Sorge to develop an improved method for detecting target nucleic acid sequences. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method for detecting sequence variation in a target nucleic acid because the ordinary person skilled in the art would have a reasonable expectation of success that the combination of references would result in enhancing the sensitivity and specificity of the method because Sorge 
                                                           Conclusion
              No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637